Appeal by defendant from a judgment of the County Court, Rockland County, rendered August 1, 1972, convicting him of assault in the second degree, upon his plea of guilty, and sentencing him to an indeterminate prison term not to exceed seven years, to run concurrently with a sentence imposed in Orange County on May 16, 1972. The appeal brings up for review an order of the County Court, Rockland County, rendered July 28, 1972, which denied defendant’s motion to withdraw his plea of guilty, Without a hearing. Judgment and order affirmed. Six weeks after entering a valid plea of guilty to a reduced charge, defendant moved to withdraw the *588plea on the ground that he regretted his decision. No hearing was held on the motion, but defendant did not amplify his position at sentencing. In our opinion, the court below did not abuse its discretion in denying the motion (CPL 220.60, subd. 4; People v. Dixon, 29 N Y 2d 55; People v. Borge, 40 A D 2d 552). The People’s brief on this appeal contained certain information and papers which were not part of the record on appeal. These materials were not considered in the determination of the appeal (People v. Kicks, 287 N. Y. 165, 174; Peopled. Barrett, 33 A D 2d 633, 634; see, also, Matter of Niagara County Water Dist. v. Board of Assessors of City of Lockport, 31 A D 2d 1004). Latham, Acting P. J., Shapiro, Gulotta, Brennan and Benjamin, JJ., concur.